DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment filed on 06/01/2021 have been entered.
Claims 1-15 are currently pending.
Claims 11-15 have been withdrawn.
Claims 1 has been amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding Claim 2, the claim fails to limit the carrier’s composition of Claim 1, as it recites the exact same limitation. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen (EP 2927017A1) in view of Laurence et al. (US 2002/0160680) and in further view of Soroushian et al. (US 5,897,701).  
Regarding Claim 1, Vermeulen teaches a decorated panel substrate (Claim 1 of Vermeulen) comprising a carrier substrate, a primer layer on the surface of the carrier, a decorative layer on the primer layer (Paragraph 0032), a layer of radiation-curable varnish disposed on the decorative layer, and a structured/embossed plastic film on the varnish. (Paragraph 0008, 0031, 0018, 0033; Fig. 2). Vermeulen teaches a topcoat layer can formed on the structured plastic film. (Paragraph 0013-0016; Claim 1 and 4 of Vermeulen).
Vermeulen does not specifically teach the substrate/carrier is a fiber cement material. Vermeulen does teach the substrate/carrier may be made of wood-based material like MDF, HDF, WPC, or vinyl, metal, glass, stone, ceramic, textile, non-woven fabric, polymeric composite or the like. (Paragraph 0023). 
Laurence teaches a decorative laminate for flooring applications comprising a decorative layers formed on a substrate/carrier (Abstract), where the base carrier is a fiber cement material or a polymer composite. (Claim 1, 31 of Laurence; Paragraph 0057; Abstract). Laurence 
Vermeulen and Laurence do not specifically teach the fiber cement carrier material comprises the claimed fibers and the fibers have a length of 5 to 1500 microns and the ratio of fiber length to fiber diameter is in the range of 20:1 to 250:1. 
Soroushian teaches a fiber cement composition material as a building material. (Abstract). Soroushian teaches the fiber cement composition includes cellulose fibers (Claim 1 of Soroushian) with a length of 0.1 to 30 mm, which overlaps the claimed range of 5 to 1500 microns, and a length to diameter ratio of 30 to 3000, which overlaps the length to diameter ratio of 20 to 250. (Column 3, Lines 24-35) Soroushian teaches this fiber cement composite material has improved physical properties over conventional concrete material. (Column 3m, Lines 1-20). Thus, it would have been obvious to one with ordinary skill in the art to use the fiber cement composition in the panels of Vermeulen and Laurence 
Regarding Claim 2, Soroushian teaches fiber cement comprises organic cellulose fibers. (Claim 1 of Soroushian).
Regarding Claim 3, Vermeulen teaches the primer layer comprises radiation-curing urethane or urethane acrylate. (Paragraph 0032, 0036). 
Regarding Claim 4, 
Regarding Claim 5, Vermeulen teaches the varnish can comprise acrylate, diacrylate methacrylate, urethane or urethane acrylate. (Paragraph 0035-0037).
Regarding Claim 7, Vermeulen teaches the structured plastic film can have a thickness of 20 to 1000 microns. (Paragraph 0012). This overlaps the claimed range of greater than 60 and less than 500 microns.  
Regarding Claim 10, Vermeulen teaches the laminate can have tongue-groove locking means (Paragraph 0034), which allows panels to be joined together to form a connected covering. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 for being unpatentable over Vermeulen, Laurence, and Soroushian as applied in Claim 1, in further view of Schweizer et al. (DE 102012022461 A1). 
Regarding Claim 6, Vermeulen teaches the structured plastic film can be made of PVC or any alternative wear-resistant material. (Paragraph 0022). Vermeulen does not specifically teach the film is made of the claimed plastics. 
Schweizer teaches a decorative laminate (Abstract) comprising a top structured plastic film with a topcoat layer. (Fig. 1). Schweizer teaches the plastics suitable for this top structured layer are polycarbonate (PC), polyethylene terephthalate (PET), polyethylene (PE), polypropylene (PP), and polyvinyl chloride (PVC), as well as mixtures thereof. (Paragraph 0017). Thus, Schweizer teaches these are all functional equivalents for this structured plastic layer. Schweizer teaches these polymer are all suitable in increasing wear-resistance. (Paragraph 0019). 
Thus, as Schweizer teaches theses polymers that are suitable for a structured layer coating to ensure the wear-resistance and the polymers are functional equivalents, it would have been obvious to one with ordinary skill in the art to use the claimed polymers as the structured plastic film of Vermeulen.
Regarding Claim 8, Vermeulen teaches the structured plastic film can be embossed (Paragraph 0018). Vermeulen does not teach the embossing depth.
Schweizer teaches the embossing depth is at least 100 microns. (Paragraph 0019). This overlaps the claimed range of 60 to 180 microns. Schweizer teaches this allow for abrasion resistance and prevents falling when the covering is stepped on, while also allowing for the decorative register to be visible. (Paragraph 0015, 0019) Thus, as Schweizer teaches embossing to the claimed range improve abrasion resistance, prevents falling and allows the decorative design to match up, it would have been obvious to one with ordinary skill in the art to emboss the plastic film of Vermeulen to the claimed range. 
Furthrmore, the embossing depth is a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPG 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 282 (1984) See MPEP 2144.04.

Claim 9 is rejected under 35 U.S.C. 103 for being unpatentable over Vermeulen, Laurence, and Soroushian as applied in Claim 1 above, in further view of Chen et al. (US 2004/0086678)
Regarding Claim 9, Vermeulen teaches the laminate can have further coatings on top and wear desiring properties are desired for the top of the laminate. Vermeulen does not teach a varnish comprising the claimed polymeric components as the topcoat layer.
Chen teaches a decorative surface covering (Abstract), where a top coat varnish is applied to embossed film to protect the decorative from wear/abrasion. (Paragraph 0030-0031). Chen teaches topcoats of urethane acrylate, urethanes and acrylates are suitable as protective varnishes and urethane nano-composites provide significantly improved resistance to wear. (Paragraph 0030-0031) Thus, as Vermeulen teaches abrasion coatings are desired and Chen teaches varnishes comprising the claimed polymers are suitable in providing abrasion resistance, it would have been obvious to one with ordinary skill in the art to apply the varnish of Chen as the topcoat layer of Vermeulen. 
Response to Arguments
Applicant’s arguments have been fully considered but are moot due to the new grounds of rejection.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781